Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 11/24/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the claims 9 and 21, the limitation “available on a per-priority basis” is indefinite since it is not clear what is meant by “per-priority basis.”
	For purposes of applying prior art, the above-identified vague and indefinite limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, 12-15, 17-22, 24-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al., US 2019/0306835, (“Hoang”) in view of Feng et al., US 2019/0182840, (“Feng”).
Independent Claims
	Regarding independent claim 1, Hoang teaches the claim limitations “A method of sidelink communications performed by a wireless device, comprising: 
determining signal strength information and priority information associated with a sidelink communication resource (paragraph no. 0167, “The WTRU may evaluate the availability of one or more resources in the resource pool … The WRTU may determine that the resource is occupied or available based on the RSRP of the resource being above or below a threshold.  The WTRU may receive SCI for the resource … The SCI may indicate a priority (e.g., a received priority) of a transmission using the resource.  The WTRU may have data to transmit, which may have a priority (e.g., a transmit priority)”); 
determining coordination information based on the determined signal strength information and priority information (paragraph no. 0167, “The WRTU may determine that the resource is occupied or available based on the RSRP of the resource being above or below a threshold.  The WTRU may receive SCI for the resource … The SCI may indicate a priority (e.g., a received priority) of a transmission using the resource.  The WTRU may have data to transmit, which may have a priority (e.g., a transmit priority)”; see also paragraph no. 0170, “The WTRU may select a second resource based on the determined availabilities of the resource in the resource pool”; the disclosed “determined availabilities” is interpreted to include using the priority information (i.e., either the received priority or the transmit priority) in selecting the second resource, however, see below; the second resource reads on the claimed “coordination information”); 
generating a message to include the determined coordination information (paragraph no. 0170, “The WTRU may transmit a second resource reservation message after selecting the second resource”; the generating of the second resource reservation message is implicit/inherent in Hoang since the message must necessarily first be generated by the WTRU in order to be transmitted); and 
transmitting the generated message including the determined coordination information to a second wireless device” (paragraph no. 0170, “The WTRU may transmit a second resource reservation message after selecting the second resource … The second resource reservation message may be sent via second SCI”; since the message is sent via a second SCI, this message is transmitted to a second WTRU; see also paragraph no. 0100, “A network-scheduled WTRU may be configured to decode the sidelink control information (SCI) transmitted by other WTRUs”).
While Hoang is interpreted to teach using priority information in selecting a second resource for reservation, supra, and hence, teaches the claimed “determining coordination information based on … priority information,” Feng teaches this limitation more clearly.
Feng teaches that a vehicular UE selects a radio resource for sidelink communications by taking into account the priority of the radio resources.  In one example, the vehicular UE performs preemption by selecting the radio resource having the lowest priority of reserved radio resources, see paragraph no. 0255.  Hence, Feng clearly teaches the claimed “determining coordination information based on … priority information.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hoang by incorporating the teachings of Feng to improve the selection of a radio resource candidate during the preemption procedure by taking into account the priority of the radio resources during the sensing procedure in the sensing window, as suggested by Feng in paragraph no. 0255.  This would mitigate any problems caused by the preemption, as further suggested by Feng in paragraph no. 0255.
Regarding independent claims 13, 25 and 30, these independent claims are corresponding apparatus (i.e., wireless device), means for, and processor-readable medium claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 13, see Fig. 1B for a “wireless device” (WTRU 102), a “transceiver” (transceiver 120), and a “processor” (processor 118).
Regarding further independent claim 30, see Fig. 1B for a “non-transitory processor-readable medium” (either one of the memories 130, 132) and a “processing device” (processor 118) in a “wireless device” (WTRU 102).
Dependent Claims
Regarding claims 2, 14, and 26, see paragraph no. 0167 of Hoang which discloses a RSRP threshold.
Regarding claims 3, 15, and 27, see paragraph no. 0167 of Hoang which discloses that the RSRP threshold may be determined based on the received priority from a second WTRU.  The claimed “indication” reads on the received priority from the second WTRU.
Regarding claims 5, 17, and 29, see paragraph no. 0129 of Hoang which discloses that the WTRU may report the RSRP or RSSI level of resources per transmission pool.
Regarding claims 6 and 18, see paragraph no. 0129 of Hoang which discloses that the WTRU may report a finite value associated with a configured range of RSRP or RSSI for resources.
Regarding claims 7 and 19, Hoang does not teach but Feng teaches “determining whether the sidelink communication resource is available based on priority information associated with the sidelink communication resource” (see paragraph no. 0255).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hoang and Feng by incorporating the additional teachings of Feng to improve the selection of a radio resource candidate during the preemption procedure by taking into account the priority of the radio resources during the sensing procedure in the sensing window, as suggested by Feng in paragraph no. 0255.  This would mitigate any problems caused by the preemption, as further suggested by Feng in paragraph no. 0255.
Regarding claims 8 and 20, Hoang teaches “an indication of the priority information that is associated with the sidelink communication resource and is received from the second wireless device” (see paragraph no. 0167 which discloses that a WTRU receives an SCI from a second WTRU, and the received SCI indicates a priority of a transmission using the resource) as recited in claims 8 and 20.  Hoang does not teach using the received priority for “determining whether the sidelink communication resource is available” as required by claims 8 and 20.
Feng teaches that a vehicular UE selects a radio resource for sidelink communications by taking into account the priority of the radio resources, see paragraph no. 0255.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hoang and Feng by incorporating the additional teachings of Feng to improve the selection of a radio resource candidate during the preemption procedure by taking into account the priority of the radio resources during the sensing procedure in the sensing window, as suggested by Feng in paragraph no. 0255.  This would mitigate any problems caused by the preemption, as further suggested by Feng in paragraph no. 0255.  Also, taking the priority information received from a second WTRU in determining the resources to be used by the first WTRU would further reduce the risk of collisions in the sidelink transmissions between the two WTRUs.
Regarding claims 9 and 21, Hoang does not teach but Feng teaches “determining whether the sidelink communication resource is available on a per- priority basis” (see paragraph no. 0263 which discloses different priority levels 1 to 5 (i.e., “per-priority basis”) used in resource selection for congestion control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hoang and Feng by incorporating the additional teachings of Feng to further improve the resource selection process by taking into account the different priority levels of different types of sidelink traffic, as suggested by Feng in paragraph no. 0263.
Regarding claims 10 and 22, Hoang teaches that a WTRU generates and transmits a second resource reservation message, see paragraph no. 0170.  The second resource reservation message teaches the claimed “coordination information.”  Hoang does not teach that this second resource reservation message is configured “to include the determined priority information associated with the sidelink communication resource” as required by claims 10 and 22.  
However, Hoang in paragraph no. 0167 teaches that a WTRU may receive a SCI for a resource, and this SCI may indicate a priority of a transmission using the resource.  Hence, Hoang in this paragraph teaches that a coordination information (i.e., the SCI) is configured to “to include the determined priority information associated with the sidelink communication resource” as required by claims 10 and 22.  This is so since the SCI may indicate a priority of a transmission using the resource.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hoang and Feng by incorporating the additional, separate teachings of Hoang to notify the receiving/second WTRU of the priority of the reserved resource to be used by the transmitting/first WTRU to further mitigate the risk of collisions in the sidelink transmissions between the two WTRUs.
Regarding claims 12 and 24, see paragraph no. 0170 of Hoang which discloses that the second resource reservation message is sent via a second sidelink control information (SCI) which implicitly teaches that the SCI is generated prior to transmission.
Claim(s) 4, 16, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang and Feng as applied to claims 2, 14, 26 above, and further in view of Hoang et al., US 2021/0243749, (“Hoang2”).
Hoang and Feng do not teach but Hoang2 teaches “determining the one or more signal strength thresholds based on an associated index value received from the second wireless device, wherein the one or more signal strength thresholds are configured or pre-configured on the wireless device” (see paragraph no. 0180, “the WTRU may be (pre)-configured with a table of RSRP threshold(s).  The WTRU may then determine the index and the corresponding threshold value based on the … VQI … of the SCI Notification or pre-emption message”; see paragraph no. 0093 which discloses that the VQI is a vehicle quality indicator, paragraph no. 0130 which discloses that the SCI Notification message contains VQI parameters, and paragraph no. 0160 which discloses that the VQI is a number within a certain range; hence, the VQI teaches the claimed “associated index value” and the VQI is received from a second WTRU via the SCI Notification message) as recited in claim 4 and similarly recited in claims 16 and 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hoang and Feng by incorporating the teachings of Hoang2 to allow the first WTRU to efficiently determine which signal strength threshold to use by receiving an index value from the second WTRU which identifies the signal strength threshold.  This modification would improve the resource selection for sidelink transmissions between the two devices by taking into account feedback from the second WTRU, e.g., the channel conditions measured by the second WTRU.
Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang and Feng as applied to claims 1, 13 above, and further in view of Parron et al., US 2019/0394786, (“Parron”).
Hoang and Feng do no teach but Parron teaches “wherein generating the message comprises generating a medium access control control-element (MAC-CE)” (see paragraph no. 0150) as recited in claim 11 and similarly recited in claim 23.  Hoang teaches using a SCI to generate the same message.  Both the MAC CE and SCI are known equivalents for transmitting resource reservations (“coordination information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Hoang and Feng by substituting the SCI of Hoang with the MAC CE as taught by Parron since the substitution of one known element for another yields predictable results to one of ordinary skill in the art, see MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/IVAN O LATORRE/Primary Examiner, Art Unit 2414